Citation Nr: 0319119	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to shell fragment wound of the left 
calf.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for shell fragment 
wound of the left calf.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo a 
muscles examination at an appropriate VA 
medical facility for evaluation of the 
residuals of his shell fragment wound of the 
left calf.  The entire claims file must be 
made available to and be reviewed by the 
physician designated to examine the veteran, 
and the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests, studies and consultations 
deemed necessary should be accomplished, and 
all clinical findings should be reported in 
detail and clinically correlated to a specific 
diagnosis.  
After considering the findings revealed during 
the muscles examination (and those revealed 
during any necessary consultation(s)), the 
examiner must separately identify all 
residuals of the gunshot wound to the left 
calf, to include identification of the 
specific muscle group(s) involved.  
Considering the evidence contemporaneous with 
the muscle injury in service, and current 
findings, the examiner should also provide an 
assessment as to whether the muscle injury is 
best characterized as moderate, moderately 
severe, or severe.  In this regard, he/she 
should provide specific findings as to the 
presence or absence of the cardinal signs and 
symptoms of muscle disability, including loss 
of power, weakness, lowered threshold of 
fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
The examiner should also render an opinion as 
to whether it is at least as likely as not 
that any current left hip disability was 
caused or has been aggravated by the veteran's 
shell fragment wound residuals of the left 
calf.  If aggravation is found, the examiner 
should attempt to quantify the extent 
additional disability resulting from the 
aggravation.
The examiner should set forth all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusions 
reached, in a printed (typewritten) report.

2.  Arrange for the veteran to undergo a VA 
psychiatric examination at the appropriate VA 
medical facility to determine the current 
severity of the service-connected PTSD.  
The entire claims file must be made available 
to and reviewed by the physician designated to 
examine the veteran and the examination report 
should reflect consideration of the veteran's 
documented medical history and assertions.  
All indicated studies and tests 
should be accomplished, and all 
clinical findings should be reported 
in detail.  Regarding the latter, 
the examiner should specifically 
render findings with respect to the 
existence and extent (or frequency, 
as appropriate) of memory loss; 
depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control 
and/or thought processes; neglect of 
personal hygiene and appearance; 
suicidal ideation; delusions or 
hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech, panic attacks, 
and impaired abstract thinking.  The 
examiner also should render a multi-
axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) Scale score, and 
an explanation of what the score 
means.  The examiner should also 
provide an assessment as to the 
impact of the veteran's service-
connected disability on his ability 
to obtain and retain substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, should be 
set forth in a typewritten report.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





